DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 9/29/2020, and 11/22/2021, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third non-facing portions” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 and 9 objected to because of the following informalities:  
The term “the” in “ …and the fixed…,” in claim 4, should read “are.”
The term “the” in “…portion, then the shortest length…” claim 9, should read “then,” as applied to the conditional “if” statement of claim 9.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 9, 10, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
For claim 9, The omitted structural cooperative relationships are: Where the conditional relationship does not provide a structure for the alternative.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Ueda et al. (US2017/0214026A1).

	As to claim 1, Ueda discloses a flexible battery, comprising: an electrode group including a first electrode and a second electrode; a pair of electrode leads connected to the first electrode and the second electrode, respectively; and a housing that accommodates the electrode group, [Abstract] 
wherein the electrode leads are connected to the first electrode and the second electrode, respectively, at a first end of the electrode group, (Positive electrode lead connected to the positive electrode and a part of a negative electrode lead connected to the negative electrode [0021] and as illustrated in Fig. 7A below)

    PNG
    media_image1.png
    331
    667
    media_image1.png
    Greyscale

(Ueda Fig. 7A, annotated)
	and the first electrode includes a first current collector and a first active material layer formed on the surface of the first current collector and the second electrode includes a second current collector and a second active material layer formed on the surface of the second current collector, and the first active material layer has a first non-facing portion with respect to the second active material layer at the first end and a second non-facing portion with respect to the second active material layer at a second end opposite to the first end, [Abstract]
	and the shortest length of the first non-facing portion is equal to or greater than the shortest length of the second non-facing portion. (As illustrated in Fig. 2A, [Abstract], where LAt<LAn in the horizontal state).

    PNG
    media_image2.png
    619
    832
    media_image2.png
    Greyscale

(Ueda Fig. 2A, annotated)

	As to claim 7, Ueda discloses the thickness of the first active material layer (TD1, 100 µm, [0077]) is greater than that of the second active material layer (TD2, 50 µm, [0080]) .

	As to claim 8, Ueda discloses wherein the area of the first active material layer is greater than that of the second active material layer. (Area being defined by length times width it follows that the condition LAt<LAn would provide a larger area with a uniform width as shown in Fig. 2A above).

	As to claim 12, Ueda discloses a method for generating a flexible battery, comprising: forming an electrode group including a first electrode and a second electrode [0064]; connecting a pair of electrode leads to the first electrode [0066] and the second electrode [0069], respectively, at a first end of the electrode group (Fig. 2A); 

    PNG
    media_image3.png
    407
    774
    media_image3.png
    Greyscale

(Ueda, Fig. 2A, annotated)
	and accommodating the electrode group in a housing [0064], wherein the first electrode includes a first current collector and a first active material layer formed on the surface of the first current collector [0065] and the second electrode includes a second current collector and a second active material layer formed on the surface of the second current collector [0068], and the first active material layer has a first non-facing portion with respect to the second active material layer at the first end and a second non-facing portion with respect to the second active material layer at a second end opposite to the first end([0072], Fig. 2A above)
	and the method further includes:
designing the shortest length of the first non-facing portion to be equal to or greater than the shortest length of the second non-facing portion [0033] – [0037].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2  - 6  are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US2017/0214026A1) as applied to claim 1 above, and further in view of Kim et al. (US2020/0235436A1 English translation of KR 101789066 B1).

	As to claim 2, the rejection of claim 1 is incorporated, Ueda discloses a flexible battery but does not explicitly teach parallel tab connections.  
	In the same field of endeavor, Kim discloses a flexible battery [Abstract] and further teaches parallel connection tabs among electrode tabs of a composite electrode assembly, [0012].
	  One of ordinary skill in the art at the time of the invention would understand that a plurality of cells can be connected in series or in parallel, depending on the design choice.  If the cells are connected in series: (1) fewer cells could be used to obtain a greater capacity, and (2) internal circulating currents will not occur if one cell stops working.  If the cells are connected in parallel: (1) each cell will be exercised less vigorously, which can increase usable capacity, and (2) removal of any single cell will not cause a change in overall voltage.

	As to claim 3, rejection of claim 2 is incorporated, Kim discloses  positive electrode plate including a parallel connection tab 212 and an electrode lead connection tab 214 [0049], as shown in Fig. 1 located at the second end.

    PNG
    media_image4.png
    564
    949
    media_image4.png
    Greyscale

(Kim, Fig. 1, annotated)
	A flexible battery for flexible devices, and improve processes for producing an electrode assembly for such flexible batteries [0016].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the parallel tab placement of Kim to improve the manufacturing process.
	
	As to claim 4, the rejection of claim 3 is incorporated, Kim discloses an electrode lead connection tab to which an electrode lead is connected is formed only on the single electrode or the second electrode assembly among the first electrode assembly, the single electrode, and the second electrode assembly. Or, the electrode lead connection tab is not formed on the first electrode assembly[0022].
	A flexible battery for flexible devices, and improve processes for producing an electrode assembly for such flexible batteries [0016].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the parallel tab placement of Kim to improve the manufacturing process.


	As to claim 5, rejection of claim 4 is incorporated, modified Ueda discloses as shown in FIG. 2(b), in the bending state, non-facing portion Pn in first active material layer A1, which is disposed in the upper part of second electrode D2 that is the outer side of the bending, may be smaller as compared with that in the horizontal state [0030].

    PNG
    media_image5.png
    830
    1020
    media_image5.png
    Greyscale

(Ueda, Figs. 2(a) and (b), annotated)
	 As to claim 6, the rejection of claim 5 is incorporated, modified Ueda discloses the first non-facing portion is designed to remain equal to or greater (preferable that LAn satisfies 2LAt<LAn in a horizontal state, [0037]) than a predetermined threshold value (Minimum value of LAn is 0.1 mm to 3.2mm, [0037])  even if the first non-facing portion shortens in length due to bending of the flexible battery (even when the flexible battery of this exemplary embodiment is used in a state in which it is bent at an average radius of curvature r satisfying 15 mm r 100 mm, performance deterioration does not easily occur.[0037]. Where satisfying this radius of curvature results in the relationship of   2LAt<Lan and minimum values of LAn.)
			
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727